Citation Nr: 0844920	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  08-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a right hip condition, 
to include a temporary total compensation evaluation 
following surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from August 1994 to March 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO.  

In April 2008, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ) held at the 
RO.  A copy of the hearing transcript is of record.   

At the hearing, the veteran submitted additional relevant 
evidence accompanied by a waiver of initial RO consideration.  
This evidence may be considered by the Board in reviewing the 
veteran's claim.   

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran was afforded a VA 
examination dated in December 2006.  The examiner noted that 
the veteran had been diagnosed with postinferior labral tear 
and right sacroiliac joint dysfunction with myofacial pain 
and some sciatic irritation.  

Based on a review of the medical records, the examiner 
indicated that it was highly unlikely that the veteran's low 
back or right leg symptoms were related to the 
posteroinferior labral tear in her right hip.  The examiner 
also indicated that the location of the tear would make it 
questionable that it could cause hip pain.  

The examiner concluded that the veteran's labral tear of the 
right hip was not the cause of, nor was it related to, her 
back and right leg pain.  The examiner did not address 
whether the veteran's right hip condition had its onset in 
service or within one year of service, or whether the 
condition was secondary to a service-connected disability, to 
include her service-connected low back disability.  

In addition, the Board notes that the veteran was not 
examined in person for the December 2006 examination, having 
been examined in connection with a prior September 2006 VA 
examination  report.  The record also indicates that the 
veteran had surgery on the right hip in November 2006.  

The December 2006 VA examination report does not indicate 
that these surgical records were examined in connection with 
the report.  

At a hearing before the Board, the veteran also submitted 
additional medical records relevant to her claim, including 
an April 2008 report of her private physician that opined 
that "[t]he hip pain due to the labral tear was directly 
related to her military service."  

The veteran also testified before the Board that she suffered 
pain in the right hip, groin, low back and right leg in 
service.  

Based on the foregoing, the Board concludes that the RO 
should arrange for the veteran's claims file to be reviewed 
by the physician who prepared the December 2006 VA 
examination report (or a suitable substitute if that 
physician is unavailable), for the purpose of preparing an 
addendum that addresses whether the veteran's current right 
hip condition had its onset in or is related to her military 
service or a service-connected disability.  

Specifically, the examiner should comment on the veteran's 
November 2006 surgical records, and medical records submitted 
by the veteran after December 2006, including the April 2008 
report of her private physician that opined that "[t]he hip 
pain due to the labral tear was directly related to her 
military service."  

Prior to affording the veteran an updated VA examination, the 
veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify all VA and non-VA health 
care providers, other than those already 
associated with the veteran's claims 
file, that have treated her since service 
for a right hip condition.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
The veteran may submit medical records 
directly to VA.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims file to be reviewed 
by the physician who prepared the 
December 2006 VA examination report (or a 
suitable substitute if that physician is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's current right hip 
condition had its onset in or is related 
to her military service or a service-
connected disability.  All necessary 
special studies or tests should be 
accomplished.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
right hip disability found to be present.  

In addition, the examiner should indicate 
the diagnosis and specifically offer an 
opinion as to whether it is at least as 
likely as not that a right hip disability 
had its onset in service or within one 
year of service, or whether such 
disability is secondary to a service-
connected disability, to include the 
veteran's low back disability.  

Specifically, the examiner should comment 
on the veteran's November 2006 surgical 
records, and medical records submitted by 
the veteran after December 2006, 
including  the April 2008 report of her 
private physician that opined that 
"[t]he hip pain due to the labral tear 
was directly related to her military 
service."  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  
        
3.  After completing all indicated 
development, the RO should review the 
claim in light of all the evidence of 
record.  If any determination remains 
adverse, the veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


